       CASE 0:17-cr-00301-WMW-DTS Doc. 430 Filed 08/31/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                          Case No. 17-cr-0301 (WMW/DTS)

                            Plaintiff,
                                                            ORDER
      v.

Brian Funtanous Mack (2),

                            Defendant.


      This matter is before the Court on Defendant Brian Funtanous Mack’s motion to

vacate his conviction and sentence pursuant to 28 U.S.C. § 2255. (Dkt. 358.) Plaintiff

United States of America opposes the motion. For the reasons addressed below, the

motion is denied.

                                     BACKGROUND

      Mack was charged by indictment with multiple drug and firearms-related offenses

in November 2017, and the Court appointed attorney Eric Hawkins to represent Mack in

December 2017. Mack pleaded guilty on February 6, 2019, to one count of conspiracy to

possess firearms in furtherance of a drug-trafficking crime, in violation of 18 U.S.C.

§ 924(o).

      The Court held a sentencing hearing on June 18, 2019. Mack and Hawkins were

present at the sentencing hearing. The Court sentenced Mack to a below-guidelines

sentence of 120 months’ imprisonment.      Following its standard practice, the Court
       CASE 0:17-cr-00301-WMW-DTS Doc. 430 Filed 08/31/21 Page 2 of 8




advised Mack at the end of the sentencing hearing of his right to appeal and the deadline

to do so. Mack did not appeal his conviction or sentence.

       On January 15, 2020, Mack filed the pending motion to vacate his conviction and

sentence pursuant to 28 U.S.C. § 2255. In a February 2, 2021 Order, the Court deferred

Mack’s Section 2255 motion in part and appointed counsel to represent Mack as to the

limited issue of whether Hawkins, Mack’s former counsel, was ineffective because he

failed to file an appeal of Mack’s conviction or sentence. The Court denied Mack’s

Section 2255 motion as to all other asserted grounds.           Following a June 17, 2021

evidentiary hearing, at which both Mack and Hawkins testified, the parties filed

supplemental memoranda of law addressing whether Mack directed Hawkins to file an

appeal of Mack’s conviction or sentence.

                                        ANALYSIS

       A federal prisoner may move to vacate a conviction or sentence “for jurisdictional

and constitutional errors” or fundamental errors of law that inherently result in “a

complete miscarriage of justice.” Sun Bear v. United States, 644 F.3d 700, 704 (8th Cir.

2011) (internal quotation marks omitted). It is the defendant’s burden to establish that

Section 2255 relief is warranted. See Cassidy v. United States, 428 F.2d 585, 587 (8th

Cir. 1970).

       Mack argues that his defense attorney provided ineffective assistance. The Sixth

Amendment to the United States Constitution provides that “[i]n all criminal

prosecutions, the accused shall enjoy the right . . . to have the [a]ssistance of [c]ounsel for




                                              2
       CASE 0:17-cr-00301-WMW-DTS Doc. 430 Filed 08/31/21 Page 3 of 8




his defen[se].” U.S. Const. amend. VI. A criminal defendant is constitutionally entitled

to the effective assistance of counsel. Evitts v. Lucey, 469 U.S. 387, 395 (1985). A claim

of ineffective assistance of counsel may be brought in a collateral proceeding under

Section 2255 even if the petitioner could have raised the claim on direct appeal. Massaro

v. United States, 538 U.S. 500, 504 (2003).

       I.     Ineffective Assistance of Counsel

       To prevail on a claim of ineffective assistance of counsel, a defendant must show

that (1) “counsel’s representation fell below an objective standard of reasonableness” and

(2) “there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland v. Washington, 466 U.S.

668, 688, 694 (1984).      “Judicial scrutiny of counsel’s performance must be highly

deferential,” and courts apply “a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance.” Id. at 689. But when “a defendant

has expressly requested an appeal, counsel performs deficiently by disregarding the

defendant’s instructions.” Garza v. Idaho, 139 S. Ct. 738, 746 (2019) (emphasis added).

“An attorney’s failure to file a requested appeal automatically satisfies the deficient-

performance prong of Strickland because it is professionally unreasonable.” Witthar v.

United States, 793 F.3d 920, 922 (8th Cir. 2015) (internal quotation marks omitted).

Accordingly, if the evidence shows that a defendant “asked counsel to appeal and counsel

refused,” the defendant is entitled to relief under Section 2255. Id. at 923.




                                              3
       CASE 0:17-cr-00301-WMW-DTS Doc. 430 Filed 08/31/21 Page 4 of 8




       It is undisputed that no appeal was filed in this case. Mack and Hawkins dispute

whether Mack requested that Hawkins file an appeal. “When a district court receives

conflicting statements—one from a § 2255 petitioner and one from [the petitioner’s]

former counsel—the court cannot make a factual determination based on the relative

credibility of these individuals without the benefit of an evidentiary hearing.”          Id.

(internal quotation marks omitted). “If neither statement is facially incredible and both

contain similar specificity regarding when the alleged appeal-request conversations took

place (or did not take place),” a district court must conduct an evidentiary hearing to

resolve this “factual dispute on a critical issue.” Id. at 923, 924 (internal quotation marks

omitted). Because the Court received conflicting allegations as to whether Mack directed

Hawkins to file an appeal and neither allegation was facially incredible or contradicted by

the record, the Court held an evidentiary hearing on June 17, 2021, to resolve the factual

dispute.

       Mack attests in his motion that “he consulted his attorney regarding filing a direct

appeal” and “was interested in direct[ly] appealing his suppression issues and directly

advised his counsel that he wanted to appeal,” but “counsel did not file the Notice of

Appeal as directed.” According to Mack, although Hawkins advised against filing an

appeal, Mack directed Hawkins to file an appeal “notwithstanding counsel’s advise

[sic].” In addition, Mack attests that he “attempted on numerous occasions to contact his

attorney” after he was sentenced and before the deadline for filing a notice of appeal, but

that “counsel returned no calls and effectively abandoned him without filing the notice.”




                                             4
       CASE 0:17-cr-00301-WMW-DTS Doc. 430 Filed 08/31/21 Page 5 of 8




       Mack’s testimony at the June 17, 2021 evidentiary hearing contradicted the

statements in his Section 2255 motion. Mack did not testify that he directed Hawkins to

appeal any suppression issues. To the contrary, Mack testified that he told Hawkins on

the day of his sentencing that “if I couldn’t find anything to appeal about, then I

wouldn’t.” In particular, Mack agreed that he told Hawkins: “I’m not going to appeal if

[the sentence is] less than 130 months unless I find something to appeal.” Mack’s

sentence was, in fact, less than 130 months. In addition, although Mack attests in his

Section 2255 motion that Hawkins “returned no calls and effectively abandoned” Mack

after the sentencing hearing, Mack testified at the evidentiary hearing that he called

Hawkins 10 days after the sentencing hearing and spoke to Hawkins for 10 to 15 minutes.

       These material contradictions in Mack’s factual account of the relevant events

remain unexplained. And these contradictions significantly undermine the credibility of

Mack’s allegations and testimony, as does the lack of specificity in Mack’s recollection

of the relevant facts. Moreover, as the Court observed in its February 2, 2021 Order,

other allegations in Mack’s Section 2255 motion proved to be facially incredible when

viewed in light of the entire record in this case. As such, the Court finds that Mack’s

allegations and testimony lack credibility.

       Notably, Hawkins’s testimony at the June 17, 2021 evidentiary hearing also lacked

specificity and demonstrated significant uncertainty. Hawkins could recall few details

about his discussions and interactions with Mack, and he became confused about the

timing of certain events and whether certain discussions involved Mack. For instance,




                                              5
       CASE 0:17-cr-00301-WMW-DTS Doc. 430 Filed 08/31/21 Page 6 of 8




Hawkins testified that it was his “general feeling” and “understanding” that Mack did not

want to appeal a sentence of less than 130 months’ imprisonment, but he could not

remember why or how he reached this “feeling” or “understanding.” Hawkins also could

not remember whether he had spoken to Mack about the United States Supreme Court’s

decision in United States v. Davis, 139 S. Ct. 2319 (2019). In addition, Hawkins did not

contemporaneously memorialize any of these communications in writing. These facts

seriously undermine Hawkins’s credibility.

       Notwithstanding these flaws in Hawkins’s testimony, Hawkins testified

consistently with his previously filed affidavit in this case. In addition, the record in this

case, including Mack’s testimony, corroborates many aspects of Hawkins’s testimony.

For example, the record is undisputed that, on the day of the sentencing hearing, Mack

and Hawkins discussed Mack’s appeal rights and Mack indicated that he did not, at that

time, wish to appeal a sentence shorter than 130 months. It also is undisputed that Mack

did not write any letters to Hawkins after his sentencing hearing and that Mack made

little, if any, effort to follow up with Hawkins about whether an appeal had been filed. It

was not until more than six months after his sentencing hearing that Mack challenged his

counsel’s alleged failure to file a requested appeal. The only disputed material fact is

whether Mack and Hawkins had a 10-minute to 15-minute telephone conversation

approximately 10 days after the sentencing hearing.             Hawkins consistently has

maintained that they did not, whereas Mack has provided conflicting and vague accounts




                                              6
       CASE 0:17-cr-00301-WMW-DTS Doc. 430 Filed 08/31/21 Page 7 of 8




as to whether such a conversation occurred and what was discussed during that

conversation.

      When evaluating conflicting testimony as to a Section 2255 motion, a district

court must evaluate the relative credibility of the Section 2255 movant and the movant’s

former counsel. Witthar, 793 F.3d at 923. Here, neither Mack nor Hawkins presented

particularly credible or specific testimony as to the relevant events. Comparatively,

however, Hawkins’s testimony was more internally consistent and corroborated by other

evidence in the record than Mack’s testimony, which contained numerous significant

inconsistencies and unexplained contradictions. Moreover, the Court is mindful that it is

Mack’s burden to demonstrate that he is entitled to Section 2255 relief. See Cassidy, 428

F.2d at 587. Judicial scrutiny of counsel’s performance is “highly deferential,” and

counsel’s performance is presumptively reasonable. Strickland, 466 U.S. at 689.

      For these reasons, the Court finds that Mack has not satisfied his burden to present

credible evidence that he expressly instructed Hawkins to file an appeal in this case.

Accordingly, Mack’s motion to vacate his conviction and sentence on this basis is denied.

      II.       Certificate of Appealability

      When a final order is issued in a Section 2255 proceeding, a “certificate of

appealability may issue . . . only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). For the reasons addressed

above and in the Court’s February 2, 2021 Order, the Court concludes that Mack has not




                                               7
        CASE 0:17-cr-00301-WMW-DTS Doc. 430 Filed 08/31/21 Page 8 of 8




made a substantial showing of the denial of a constitutional right. Accordingly, no

certificate of appealability shall issue.

                                            ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED:

       1.      Defendant Brian Funtanous Mack’s motion to vacate his conviction and

sentence pursuant to 28 U.S.C. § 2255, (Dkt. 358), is DENIED.

       2.      No certificate of appealability shall issue.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: August 31, 2021                                        s/Wilhelmina M. Wright
                                                              Wilhelmina M. Wright
                                                              United States District Judge




                                               8
